Citation Nr: 1702410	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  09-23 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from February 1986 to February 1990.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was most recently before the Board in December 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

A chronic left knee disability was not manifest in active service, and arthritis was not manifest within one year of service discharge; any current left knee disability is not otherwise etiologically related to such service and is not caused or chronically worsened by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records and all post-service treatment records identified by the Veteran have been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in locating records has been satisfied.  The Veteran has been afforded VA examinations in conjunction with his service connection claim.  See 38 U.S.C.A.     § 5103A(d); see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations, with associated addendum opinions, are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Finally, as noted above, the instant appeal has been previously remanded for further development.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran contends his current left knee disability is related to his active military service, asserting that he began to experience chronic left knee pain during service.  Alternately, he asserts that his service-connected right ankle disability results in an altered gait, which has caused or aggravated his current left knee disability.

While the evidence reveals that the Veteran currently suffers from derangement of the left knee with effusion of the knee joint and osteoarthritis of the left knee, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  The Veteran states he experienced chronic left knee and/or leg pain beginning in approximately 1987.  However, while the Veteran's service treatment records document a number of complaints related to the right ankle and leg, these records are silent as to any complaints or diagnosis of, or treatment for, a left knee condition.  As such, the Board finds that no left knee disability was manifest during active service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  Alternately, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Post-service records reveal there is no evidence that the Veteran sought treatment for a left knee disability until approximately August 2006, a period of over 15 years following service separation.  While not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

To the extent the Veteran has submitted lay statements that he has suffered from left knee pain since active service, the Board notes that he self-reported that his knee did not start "going bad" until August 2006.  See, e.g., February 2013 VA examination report.  Due to such inconsistencies between the Veteran's assertions submitted on behalf of his claim for compensation with those reported to his medical professionals, as well as the lack of any complaints of left knee pain for years following service, the Board finds these lay statements lack credibility and are afforded no probative weight with respect to the onset of his left knee disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

As arthritis of the left knee joint was not manifest until approximately 2014, nearly 25 years following service discharge, the presumption of service connection for chronic diseases does not apply.  See 38 C.F.R. § 3.309(a).  Further, because the Board has determined the Veteran's lay statements regarding having suffered from left knee pain since his period of active service lack credibility, service connection on the basis of continuity of symptomatology is not warranted.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Post-service private treatment records dated in August 2006 shows the results from a magnetic resonance imaging (MRI) test.  The record reflects that the Veteran had a large joint effusion in the left knee.  The MRI also showed that the Veteran's left knee ligaments and tendons were intact and there was no sign of a meniscal tear. 

The Veteran was afforded a VA examination in February 2013.  While the Veteran stated that his left knee pain had its onset in service, he subsequently reported his left knee did not start "going bad" until 2006.  Degenerative or traumatic arthritis was not found during the examination, and the examiner diagnosed left knee chronic suprapateller effusion with a stable joint.  

Following a review of the claims file and physical examination of the Veteran, the examiner concluded that the Veteran's left knee disability was less likely than not incurred in or caused by the Veteran's military service.  The examiner noted that the Veteran's service treatment records were silent for a left knee condition, and that his physical profile reveals the high standards designation.  The examiner further noted the case file was silent for left knee issues on his master problem list.  A subsequent July 2013 medical opinion was requested to clarify a boxed checked on the February 2013 examination suggesting the Veteran's left knee disorder pre-existed his active duty service.  In the addendum, the examiner noted such box was checked in error, and that the Veteran's left knee disorder did not pre-exist service.  The examiner reiterated that the left knee disability was not caused by or a result of active duty, noting that there was nothing in the record to support a nexus to service.  

Following a determination that the February and July 2013 VA medical opinions were inadequate regarding secondary service connection, additional opinions were obtained.  In a March 2016 opinion, a VA examiner determined that it is less likely than not that the Veteran's left knee disability is related to his service-connected right ankle disability, noting that his left knee pain started several years after the right ankle pain to establish a nexus.  After additional statements and medical literature were submitted on the Veteran's behalf, a second opinion was obtained in June 2016, which took into account this additional information in conjunction with the entire claims file.  The examiner again opined that it is less likely than not that the Veteran's left knee disability is secondary to or aggravated by his right ankle disability.  In this regard, the VA examiner quoted medical literature, noting that an injury to one lower extremity would not have any significant impact on the opposite uninjured limb unless the injury resulted in major muscle or nerve damage causing partial or complete paralysis of the damaged leg, and/or shortening of the lower extremity such that the individual's gait pattern has been altered to the extent that clinically there is an obvious lurching type gait.  The Board notes there is no competent medical evidence finding such a shortening of the left lower extremity.

The Veteran has not submitted a competent medical opinion linking his currently diagnosed left knee disability to his period of active service or to his service-connected right ankle disability.  With respect to the medical literature submitted by the Veteran's representative, a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999) (emphasis added); see also Sacks v. West, 11 Vet. App. 314 (1998).  In the present case, the medical literature submitted on behalf of the Veteran is not accompanied by the opinion of any medical expert.  The Board concludes that this information is insufficient to establish the required medical nexus opinion.

While the Veteran asserts that physicians have attributed his current left knee disability to his service-connected right ankle disability, the Board assigns no probative value to these reports.  The Board again observes there is no written opinion of record in support of his claim.  Further, the connection between what a physician said and the layman's account of what he purportedly said, when filtered through a layman's sensibilities is attenuated and inherently unreliable.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Dean v. Brown, 8 Vet. App. 449 (1995).

The Board acknowledges that the Veteran himself has claimed that his left knee disability is due to or aggravated by his service-connected disabilities.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology are afforded little probative value and cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, there is no competent medical evidence or opinion of record to support the Veteran's assertion that his currently diagnosed left knee disability is etiologically related to his active service or to his service-connected right ankle disability.  Despite being provided multiple opportunities to submit a positive nexus opinion from a medical professional, he has not done so.  Multiple negative VA etiological opinions are of record, explicitly finding that the Veteran's active service and right ankle disability are unrelated to his current left knee disability.  Presumptive service connection is not warranted, as arthritis of the spine was not manifest within one year of service discharge, and any assertions of continuity of symptomatology have been determined to be not credible.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a left knee disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for a left knee disability is denied.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


